Name: Council Decision 2014/915/CFSP of 16 December 2014 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMMÃ Georgia
 Type: Decision
 Subject Matter: EU institutions and European civil service;  cooperation policy;  international affairs;  international security;  Europe
 Date Published: 2014-12-17

 17.12.2014 EN Official Journal of the European Union L 360/56 COUNCIL DECISION 2014/915/CFSP of 16 December 2014 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 August 2010, the Council adopted Decision 2010/452/CFSP (1) which extended the European Union Monitoring Mission in Georgia, EUMM Georgia (EUMM Georgia or the Mission) established by Joint Action 2008/736/CFSP (2). Decision 2010/452/CFSP expires on 14 December 2014. (2) EUMM Georgia should be extended for a further period of two years on the basis of its current mandate. (3) The Mission will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty. (4) Decision 2010/452/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/452/CFSP is hereby amended as follows: (1) in Article 7, paragraph 3 is replaced by the following: 3. All staff shall abide by the Mission-specific minimum security operating standards and the Mission security plan supporting the Union's field security policy. As regards the protection of EU classified information with which staff are entrusted in the course of their duties, all staff shall respect the security principles and minimum standards established by Council Decision 2013/488/EU (3). (3) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1)."; (2) in Article 12, paragraph 5 is replaced by the following: 5. The Head of Mission shall ensure the protection of EU classified information in accordance with Decision 2013/488/EU.; (3) in Article 14, paragraph 1, the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the Mission between 15 December 2014 and 14 December 2015 shall be EUR 18 300 000.; (4) the following Article is inserted: Article 14a Project Cell 1. EUMM Georgia shall have a Project Cell for identifying and implementing projects. EUMM Georgia shall, as appropriate, facilitate and provide advice on projects implemented by Member States and third States under their responsibility in areas related to EUMM Georgia and in support of its objectives. 2. Subject to paragraph 3, EUMM Georgia shall be authorised to seek recourse to financial contributions from the Member States or third States in order to implement projects identified as supplementing EUMM Georgia's other actions in a consistent manner, if those projects are: (a) provided for in the financial statement relating to this Decision; or (b) integrated during the mandate by means of an amendment to the financial statement requested by the Head of Mission. EUMM Georgia shall conclude an arrangement with those States, covering in particular the specific procedures for dealing with any complaint from third parties concerning damage caused as a result of acts or omissions by EUMM Georgia in the use of the funds provided by those States. Under no circumstances may the contributing States hold the Union or the HR liable for acts or omissions by EUMM Georgia in the use of the funds provided by those States. 3. Financial contributions from third States to the Project Cell shall be subject to acceptance by the PSC.; (5) in Article 16, paragraphs 1, 2 and 3 are replaced by the following: 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information and documents up to CONFIDENTIEL UE/EU CONFIDENTIAL  level generated for the purposes of the Mission, in accordance with Decision 2013/488/EU. 2. The HR shall also be authorised to release to the UN and the OSCE, in accordance with the operational needs of the Mission, EU classified information and documents up to RESTREINT UE/EU RESTRICTED  level which are generated for the purposes of the Mission, in accordance with Decision 2013/488/EU. Arrangements between the HR and the competent authorities of the UN and the OSCE shall be drawn up for that purpose. 3. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information and documents up to RESTREINT UE/EU RESTRICTED  level which are generated for the purposes of the Mission, in accordance with Decision 2013/488/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for that purpose.; (6) in Article 18, the second paragraph is replaced by the following: It shall expire on 14 December 2016.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 15 December 2014. Done at Brussels, 16 December 2014. For the Council The President S. GOZI (1) Council Decision 2010/452/CFSP of 12 August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 213, 13.8.2010, p. 43). (2) Council Joint Action 2008/736/CFSP of 15 September 2008 on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 248, 17.9.2008, p. 26).